                  Case 20-50534-KBO              Doc 43       Filed 09/21/20        Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                                        Chapter 11

Zohar III, Corp., et al.,1                                                    Case No. 18-10512 (KBO)

                           Debtors.                                           Jointly Administered



ZOHAR CDO 2003-1, LIMITED; ZOHAR II
2005-1, LIMITED; and ZOHAR III, LIMITED,
                                                                              Adversary No. 20-50534 (KBO)
                           Plaintiffs,

                  -against-

PATRIARCH PARTNERS, LLC;
PATRIARCH PARTNERS VIII, LLC;
PATRIARCH PARTNERS XIV, LLC;
PATRIARCH PARTNERS XV, LLC;
PHOENIX VIII, LLC; OCTALUNA LLC;
OCTALUNA II LLC; OCTALUNA III LLC;
ARK II CLO 2001-1, LLC; ARK
INVESTMENT PARTNERS II, LP; ARK
ANGELS VII, LLC; PATRIARCH PARTNERS
MANAGEMENT GROUP, LLC; PATRIARCH
PARTNERS AGENCY SERVICES, LLC; and
LYNN TILTON,

                           Defendants.



                   DEFENDANTS’ MOTION TO DISMISS THE COMPLAINT




         1
           The “Debtors,” and, where applicable, the last four digits of their taxpayer identification number are as
follows: Zohar III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III,
Limited (“Zohar III”) (9261), Zohar II 2005-1, Limited (“Zohar II”) (8297), and Zohar CDO 2003-1, Limited
(together with Zohar II and Zohar III, the “Zohar Funds”) (5119). The Debtors’ address is 3 Times Square, c/o FTI
Consulting, Inc., New York, NY 10036.



57772/0001-21327061v1
                  Case 20-50534-KBO       Doc 43      Filed 09/21/20     Page 2 of 3




         Defendants Patriarch Partners, LLC, Patriarch Partners VIII, LLC, Patriarch Partners

XIV, LLC, Patriarch Partners XV, LLC, Phoenix VIII, LLC; Octaluna LLC, Octaluna II LLC,

Octaluna III LLC, Ark II CLO 2001-1, LLC, Ark Investment Partners II, LP, Ark Angels VII,

LLC, Patriarch Partners Management Group, LLC, Patriarch Partners Agency Services, LLC,

and Lynn Tilton (collectively, the “Defendants”) hereby move this Court for the entry of an order

pursuant to Rule 12 of the Federal Rules of Civil Procedure, made applicable to this proceeding

by Rule 7012 of the Federal Rules of Bankruptcy Procedure, to dismiss the adversary proceeding

complaint filed on March 9, 2020 (the “Complaint”) (D.I. 2) by Zohar CDO 2003-1, Limited,

Zohar II 2005-1, Limited, and Zohar III, Limited (the “Zohar Funds”), with prejudice, based

upon the Zohar Funds’ failure to state a claim upon which relief can be granted as more fully set

forth in the accompanying Brief in Support of Defendants’ Motion to Dismiss the Complaint

(“Brief”), the Declaration of Theresa Trzaskoma, dated September 21, 2020, and the exhibits

attached thereto, filed contemporaneously herewith.

         WHEREFORE, for all the reasons set forth in the Brief, the Defendants respectfully

requests that this Court enter an order, substantially in the form attached hereto, that dismisses all

counts of the Complaint, with prejudice, and grants Defendants such additional and further relief

as the Court may deem just and proper. Defendants do not consent to entry of a final order by

this Court.




                                                  2
57772/0001-21327061v1
                  Case 20-50534-KBO   Doc 43   Filed 09/21/20   Page 3 of 3




Dated: September 21, 2020                COLE SCHOTZ P.C.

                                         By: /s/ Patrick J. Reilley
                                         Norman L. Pernick (No. 2290)
                                         Patrick J. Reilley (No. 4451)
                                         G. David Dean (No. 6403)
                                         500 Delaware Avenue, Suite 1410
                                         Wilmington, DE 19801
                                         Telephone: (302) 652-3131
                                         Facsimile: (302) 652-3117 3
                                         npernick@coleschotz.com
                                         preilley@coleschotz.com
                                         ddean@coleschotz.com

                                        – and –

                                         SHER TREMONTE LLP
                                         Theresa Trzaskoma (Admitted Pro Hac Vice)
                                         Michael Tremonte (Admitted Pro Hac Vice)
                                         Vikram Shah (Admitted Pro Hac Vice)
                                         90 Broad Street, 23rd Floor
                                         New York, New York 10004
                                         Telephone: (212) 202-2600
                                         Facsimile: (212) 202-4156
                                         ttrzaskoma@shertremonte.com
                                         mtremonte@shertremonte.com
                                         vshah@shertremonte.com

                                         Counsel to Lynn Tilton, Patriarch Partners, LLC,
                                         Patriarch Partners VIII, LLC, Patriarch Partners
                                         XIV, LLC, Patriarch Partners XV, LLC, Phoneix
                                         VIII, LLC, Octaluna LLC, Octaluna II LLC,
                                         Octaluna III LLC, Ark II CLO 2001-1, LLC, Ark
                                         Investment Partners II, LP, Ark Angels VII, LLC,
                                         Patriarch Partners Management Group, LLC, and
                                         Patriarch Partners Agency Services, LLC




                                           3
57772/0001-21327061v1
